Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 1 of 22 PagelD 1

=

UNITED STATES DISTRICT COURTS (4 PH 4:5]

MIDDLE DISTRICT OF FLORIDA*. ''s 52> ey a5)...
ORLANDO DIVISION Lae: i FLERIOA

UNITED STATES OF AMERICA

Plaintiff,
V. Case No. 6:20-cv- 7A0l0- oll « Age
REAL PROPERTY LOCATED AT
3018 KINGFISHER POINT,
CHULUOTA, FL 32766,

Defendant.

VERIFIED COMPLAINT FOR FORFEITURE JN REM

In accordance with Rule G(2) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions, Plaintiff the United States
of America brings this complaint and alleges upon information and belief as
follows:

NATURE OF THE ACTION

1. This is a civil action in rem to forfeit to the United States,
pursuant to 18 U.S.C. §§ 981(a)(1)(A), (a)(1)(C), and Rule G(2), the real
property, attachments thereto, and appurtenances thereon, located at 3018
Kingfisher Point, Chuluota, FL 32766 (the Defendant Property) because the

property was purchased with proceeds traceable to wire fraud, in violation of

18 U.S.C. § 1343, and involved in money laundering transactions, in violation
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 2 of 22 PagelD 2

of 18 U.S.C. § 1957. The Defendant Property is thus property constituting or

derived from proceeds traceable to a violation of an offense constituting

“specified unlawful activity” (as defined in section 1956(c)(7) of Title 18), and

property involved in money laundering offenses, and subject to civil forfeiture

to the United States pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C).
JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over an action
commenced by the United States by virtue of 28 U.S.C. § 1345 and over an
action for forfeiture by virtue of 28 U.S.C. § 1355.

3. Venue properly lies in the Middle District of Florida pursuant to
28 U.S.C. § 1395 because the Defendant Property is in the district. 28 U.S.C.
§ 1395(b).

4. This Court has in rem jurisdiction over the Defendant Property
pursuant to 28 U.S.C. § 1355(b)(1)(B), because venue properly lies in the
Middle District of Florida pursuant to 28 U.S.C. § 1395.

5. Pursuant to Rule G(3)(a) of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions, and 18 U.S.C.

§ 985(c)(2), a notice of this forfeiture, as well as a copy of the complaint will be
posted on the real property and served on the owners of the real property.

Thereafter, neither the issuance of a warrant in rem nor any other action will
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 3 of 22 PagelD 3

be necessary for the Court to exercise in rem jurisdiction over the property. 18
US.C. § 985(c)(3).
THE DEFENDANT IN REM

6. The Defendant Property is the real property, attachments thereto,
and appurtenances thereon, located at 3018 Kingfisher Point, Chuluota, FL
32766.

BASIS FOR FORFEITURE

7. Pursuant to 18 U.S.C. § 1343, it is unlawful to “devise[] ... any
scheme or artifice to defraud,” or to “obtain[] money or property . . . by means
of false or fraudulent pretenses, representations, or promises,” if the person
“transmits or causes to be transmitted by means of wire . . . communication in
interstate or foreign commerce any writings . . . or sounds . . . for the purpose
of executing such scheme or artifice.” Jd.

8. Pursuant to 18 U.S.C. § 1957(a), it is unlawful to knowingly
engage or attempt to engage in a monetary transaction with proceeds of a
specified unlawful activity in an amount greater than $10,000 by, through, or
to a financial institution. Jd.

9. The Defendant Property was purchased with proceeds of a wire
fraud scheme that operated in violation of 18 U.S.C. § 1343, as set forth

further below. Because the Defendant Property was purchased with proceeds
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 4 of 22 PagelD 4

of a violation of 18 U.S.C. § 1343, it is subject to forfeiture pursuant to 18
U.S.C. § 981(a)(1)(C), which authorizes the United States to civilly forfeit any
property that constitutes or is derived from proceeds traceable to a “specified
unlawful activity,” as defined in 18 U.S.C.§ 1956(c)(7). “Specified unlawful
activity,” is defined in 18 U.S.C. § 1956(c)(7) to include offenses listed in 18
U.S.C. § 1961(1), which includes wire fraud in violation of 18 U.S.C. § 1343.

10. Additionally, the monetary transactions made to purchase the
Defendant Property were conducted in violation of 18 U.S.C. § 1957(a)
because they were knowingly conducted with more than $10,000 in funds
derived from specified unlawful activity (specifically, wire fraud offenses),
and, as such, the Defendant Property is subject to civil forfeiture pursuant to
18 U.S.C. § 981(a)(1)(A).

11. As required by Rule G(2)(f), the facts set forth herein support a
reasonable belief that the government will be able to meet its burden of proof
at trial. Specifically, they support a reasonable belief that the government will
be able to show by a preponderance of the evidence that the Defendant
Property was purchased with proceeds of wire fraud and involved in money
laundering transactions.

FACTS

12. Specific details of the facts and circumstances supporting the
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 5 of 22 PagelD 5

forfeiture of the Defendant Property have been provided by Internal Revenue
Service (IRS) Special Agent Jacob Stafford, who states as follows:
I. Overview of the Cares Act

13. The CARES Act is a federal law enacted on March 29, 2020,
designed to provide emergency financial assistance to the millions of
Americans who are suffering the economic effects caused by the COVID-19
pandemic. One source of relief provided by the CARES Act was the
authorization of up to $349 billion in SBA-guaranteed forgivable loans to
small businesses through the Paycheck Protection Program (PPP). In April
2020, Congress authorized over $300 billion in additional PPP funding.

14. The PPP allows qualifying small-businesses and other
organizations to receive loans with a maturity of two years and an interest rate
of one percent. PPP loan proceeds must be used by businesses on payroll
costs, interest on mortgages, rent, and utilities. The PPP allows the interest
and principal to be forgiven if businesses spend the proceeds on these expenses
within eight weeks of receipt and use at least 75 percent of the forgiven
amount for payroll.

15. As will be explained more fully below, Don Cisternino, on behalf
of MagnifiCo, Inc. applied for a PPP loan through Fountainhead SBF, LLC.

In so doing, Fountainhead was supplied with false documents/information for
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 6 of 22 PagelD 6

MagnifiCo, Inc. in order to obtain the loan, and then Cisternino used the loan
proceeds on purchases unrelated to the operation of his business, including the
purchase of the Defendant Property.

II. Relevant Participants

16. Cisternino and Lori Quasky are the titled owners of the
Defendant Property. Prior to purchasing the Defendant Property in July 2020,
Cisternino was a resident of Manatee County in the Middle District of
Florida.

17. MagnifiCo was incorporated in the state of New York on or
about May 12, 2014, with its business address listed in Rye, New York.
Cisternino is the founder and registered agent of MagnifiCo. MagnifiCo’s

_ LinkedIn page provides the company overview as: “Software, Consulting,
Marketing, IT, Tech, Apps, Graphics, Websites, Content, PR, Social, Talent,
Literary, Professional and Personal Services, and more” and lists its web
address as http://magnifico.media. However, the webpage is not functional
and has no further information about the company.

18. Fountainhead is a national, non-bank, direct commercial lender
that specializes in helping owners of small to midsize businesses finance their

growth and create wealth through their SBA 504, SBA 7(a) and low LTV
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 7 of 22 PagelD 7

conventional loan programs. Fountainhead is incorporated in Florida with its
business address located in Seminole County, Florida.

19. Radius Bank is an FDIC insured online bank headquartered in

_Boston, Massachusetts.

20. Lori Quasky is also a titled owner of the Defendant Property.
According to documents provided in support of the fraudulent PPP loan and
MagnifiCo’s LinkedIn page, Quasky is the V.P. of marketing for MagnifiCo.

21. Law enforcement believes that Quasky and Cisternino are
involved in a romantic relationship. Prior to purchasing the $3,499,000
Defendant Property together, the two resided together in an apartment in
Bradenton, FL. However, in August 2019, their landlord sought to evict them
for failing to pay August’s rent in the amount of $2,565.26 in an action filed in
County Court in Manatee County. The matter was quickly resolved by
stipulation of the parties after the two were able to obtain the necessary rent
payment.!

Ill. The Scheme to Defraud

22. Onor about April 12, 2020, Cisternino opened bank account

 

1 According to a document filed by Quasky and Cisternino in that action,
they were behind on their rent because a couple of their clients did not timely
pay them for “freelance work” they had performed for their clients.
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 8 of 22 PagelD 8

ending in 7809 at Radius Bank in the name of MagnifiCo. Cisternino held sole
signatory authority on the bank account.

23. Onor about May 5, 2020, documents were submitted to
Fountainhead seeking a PPP loan under the CARES Act on behalf of
MagnifiCo. Multiple documents were submitted in support of the loan
application including, but not limited to, a Form 2483 Paycheck Protection
Program Borrower Application Form, a 2019 Form 1120 for MagnifiCo, a
2019 profit and loss statement for MagnifiCo, 441 2019 Form W-2s for alleged
employees of MagnifiCo, and four 2019 Form 941 Employers Quarterly
Federal Tax Returns for MagnifiCo.

24. The Form 2483 claimed the average monthly payroll for
MagnifiCo was $2,880,000, and that the loan was being sought to assist with
payroll, lease/mortgage interest, utilities, re-hiring, new hires, and upgrading
platform. Indeed, Cisternino initialed the Form 2483 certifying, among other
things, that the business was in operation on February 15, 2020, and had
employees for whom it paid salaries and payroll taxes or paid independent
contractors, as reported on Form(s) 1099-MISC, and that the loan proceeds
would be used to retain workers and maintain payroll or make mortgage
interest payments, lease payments, and utility payments, as specified under the

Paycheck Protection Program Rule.
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 9 of 22 PagelD 9

A. Inconsistencies in Information Provided by MagnifiCo to
Fountainhead for the PPP Loan

25. The first inconsistency in the information provided to
Fountainhead were the 441 Form W-2s submitted to Fountainhead contained
two Form W-2s in the names of S.A.W. and I.M. with incomplete Social
Security numbers; 16 Form W-2s contained duplicate Social Security numbers
(only eight unique Social Security numbers were used to create 16 Form W-
2s); 130 Form W-2s contained Social Security numbers that were never issued
to an individual (this number does not include the two incomplete Social
Security numbers); and 150 Form W-2s contained Social Security numbers
issued to an individual other than the person listed on the Form W-2.”

26. Second, the information provided to Fountainhead about
MagnifiCo’s Employer Identification Number (EIN) was inconsistent. The
Form 2483 reported MagnifiCo’s EIN to be XX-XXXXXXX, but the Form SS-4,
Form 941s, Form 1120 and Form W-2s provided in the loan file reported

MagnifiCo’s EIN as XX-XXXXXXX.

 

2 It was noted that the Form W-2 for Quasky is contained in this group as the
first digit of Quasky’s Social Security number is “0,” but the Social Security
number on the Form W-2 submitted to Fountainhead is a “1.” The Social
Security number listed for Quasky belongs to M.C.B. The remaining digits on
the Form W-2 submitted for Quaksy to Fountainhead match Quasky’s Social
Security number.
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 10 of 22 PagelD 10

27. Third, the documents provided to Fountainhead included
inconsistencies in the total amount of wages for MagnifiCo. Specifically, the
Form 941s and Form 1120 both reported total wages of $37,440,000.
However, the aggregate amount of wages from the 441 Form W-2s totaled
$37,435,000. The amount of wages listed on these forms should have all been
the same.

28. Fourth, the documents provided to Fountainhead also included
inconsistencies in MagnifiCo’s Federal Income Tax Withholdings (FITW).
Specifically, the Form 941s contained a total of $2,246,409.00 in FITW, but
the 441 Forms W-2s totaled $2,246,438.00 in FITW. Again, these amounts
should all be the same.

29. ‘Fifth, the 2019 profit and loss statement submitted to
Fountainhead contained basic math errors.

30. Sixth, the 441 Form W-2s submitted to Fountainhead contained
six Form W-2s with incorrect calculations for Social Security Tax
Withholdings and Medicare Tax Withholdings. Specifically, Social Security
Tax Withholdings are calculated by multiplying the wage amount by 6.2%
and Medicare Tax Withholdings are calculated by multiplying the wage

amount by 1.45%.? However, in this case, the six Form W-2s used variable

 

3 This is the portion to be paid by the employee and reflected on the Form

10
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 11 of 22 PagelD 11

calculations to determine the Social Security Tax Withholdings and Medicare
Tax Withholdings. In my experience this is an extremely odd occurrence since
the rest of the Form W-2s have the correct calculations, including some Form
W-2s reporting the same wage amounts. Further, these figures are normally
automatically calculated and for the numbers to be correct on most, but
incorrect on others, shows the Form W-2 appears to have been engineered to
apply for the PPP loan and not generated in the normal course of business.

31. There were also 158 Form W-2s with Social Security numbers
that were issued to the individual listed on the Form W-2. However, three of
‘those individuals were deceased; two died in 2018 and the third died on
March 7, 2019.

32. Additionally, the 441 Form W-2s submitted to Fountainhead

reported the following exact wage amounts and FITW:

 

 

 

 

Count

Wages 65,000.00 1
FITW 3,118.00 1
Wages 70,000.00 1
FITW 6,726.50 1
Wages 75,000.00 23
FITW 2,156.00 22
FITW 3,668.00 1

 

 

 

W-2. If the employee earns over $200,000 there is an additional .09% paid by
the employee, but this does not factor into this scenario as all employees
earned under $95,000.

11
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 12 of 22 PagelD 12

 

Wages 80,000.00 86
FITW 2,756.00 84
FITW 4,414.00 2

Wages 85,000.00 223
FITW 3,356.00 108
FITW 3,859.96 1
FITW 6,330.50 16
FITW 6,380.00 14
FITW 6,884.00 8
FITW 7,294.50 16
FITW 8,178.50 15
FITW 9,102.50 15

FITW 10,026.50 18
FIT'W 10,950.50 12

 

 

Wages 90,000.00 86
FITW 3,956.00 16
FITW 4,460.00 11
FITW 4,556.00 2
FITW 4,964.00 3
FITW 5,468.00 5
FITW 5,564.00 1
FITW 5,582.50 4
FITW 6,476.00 3
FITW 6,905.50 1
FITW 6,506.50 4
FITW 6,979.96 4
FITW 7,430.28 8
FITW 7,484.00 3
FITW 8,354.32 4
FITW 8,354.50 5
FITW 9,278.50 5
FITW 10,202.40 1
FITW 10,202.50 4
FITW 11,126.50 2

 

Wages 95,000.00 19
FITW 2,756.00 1

 

 

12
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 13 of 22 PagelD 13

 

 

 

FITW 4,556.00 17
FITW 5,564.00 1
Wages 97,500.00 2
FITW 4,556.00 1
FITW 7,460.28 1

 

The above FITW calculations appear to be false/fictitious based not only on
the fact of repeat exact amounts, but also whole dollar amounts (z.e., there are
a large portion of the above figures ending in .00, which is not a common
occurrence at such a high rate for whole dollar amounts). Moreover,
Cisternino claimed that 108 employees made exactly $85,000 in salary, and all
had the exact same tax situation to generate $3,356 in FITW. However,

FITW is calculated based on multiple factors such as total wages, filing
status,* and number of exemptions,” so it would be highly unusual for that
many people to have identical amounts of FITW. Further, the total FITW for
all 441 Form W-2s was $2,246.438.00, which, when evenly divided by quarter,
comes to $562,109.50. The total amount of FITW on the Form W-2s has the
appearance of being a predetermined number with the goal of being evenly

divisible by four so that it creates a simple calculation for the 941 Forms

 

* For example, single or married filing separately, married filing joint, or head
of household.

> For example, the number of dependents an individual can claim along with
additional withholdings depending on an individual’s tax situation or the
individuals combined tax situation with a spouse.

13
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 14 of 22 PagelD 14

submitted to Fountainhead,* and not an honest calculation by a business
calculating a tax liability.

33. Based on all the above inconsistencies contained in the 2019
Form 1120, 2019 profit and loss statement, 441 2019 Form W-2s for alleged
employees of MagnifiCo, and four 2019 Form 941 Employers Quarterly
Federal Tax Returns, it is believed these documents are false/fictitious and
were submitted in order to obtain a PPP loan for MagnifiCo that the company
was not entitled too.
IV. The Funding of the Fraudulently Obtained PPP Loan

34. Onor about May 27, 2020, MagnifiCo’s PPP loan was approved
by Fountainhead in the amount of $7,210,000. The following day, the funds
were wired into MagnifiCo’s Radius Bank account ending in 7809 from
Fountainhead’s account ending in 5588 at Capital One N.A.’ Prior to this
deposit, the account balance was $89.44.

35. After the funding of the loan, the following notable purchases

were made using the funds in the Radius Bank account ending in 7809:

 

6 As noted above, this figure does not match the total of FITW listed in the
combined Form 941s, but it appears as a planned amount.

7 Capital One N.A. utilizes servers in either Virginia or Oregon to handle the

sending of wire payments, and Radius Bank utilizes servers in Florida to
receive wire transfers.

14
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 15 of 22 PagelD 15

° Check 0001, dated May 30, 2020, for $89,413.71 made payable
to Alex Karras Lincoln with “Don Cisternino Lincoln
Navigator’ in the memo line;

° Check 0005, dated June 9, 2020, for $1,440,000.00 made payable
to Victor A. Cisternino with “Repayment of Loan” in the memo
line;

e Check 0008, dated June 22, 2020, for $251,436.21 made payable
to Mercedes-Benz of Sarasota;?

e Check 0009, dated June 25, 2020, for $48,477.26 made payable
to Chase Auto Finance with “Maserati Payoff: Acct #
0011070037” in the memo line;

° June 26, 2020 wire transfer for $40,903.80 to Relin, Goldstein
and Crane LLP;!°

° Check 0010, dated June 28,2020, for $7,122.31 made payable to
ABBA Fund with “Lori Ann Quasky-Final Payment” in the
memo line;

° June 29, 2020 wire transfer for $90,600.00 to Godaddy.com;

e Check 0011, dated June 30, 2020, for $7,473.38 made payable to
Nissan Motor Acceptance Corporation with “Payoff for Nissan
for Lori Ann Quasky” in the memo line;

 

* According to records from the Driver and Information Database (DAVID),
this vehicle was registered to Cisternino, but no longer has a valid registration.

° According to records from DAVID, Cisternino had a Mercedes Benz S650X
(which has a base MSRP of $202,550) registered in his name, but no longer
has a valid registration.

© Relin, Goldstein, and Crane LLP represented Cisternino in a matter filed by
American Express Centurion Bank in the New York Supreme Court. A final
judgement was entered for American Express on or about June 21, 2020.

15
_ Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 16 of 22 PagelD 16

° Check 0013, dated July 8, 2020, for $3,000.00 made payable to
Rex Moving with “Deposit-Move” in the memo line;

° Check 0015, dated July 9, 2020, for $5,555.97 made payable to
Gale V[illegible] with “Bradenton->Chuluota” in the memo line;

° August 10, 2020 wire transfer for $54,031.63 to Godaddy.com,
with the wire detail noting “purchase of Domain iagent.com;”
and.

° August 18, 2020 wire transfer for $121,000.00 to Godaddy.com,
with the wire detail noting ‘Purchase of domain
Magnifico.com.”

36. Of interest, there were no checks written to any of the individuals
listed on the Form W-2s supplied by Cisternino. There were no direct
payments to any payroll companies, rent or utilities. A limited amount of
funds were spent on what appear to be possible business purposes, including a
check made payable to Colin Broderic Supermoon Productions for
$327,692.30, an international wire to MK1Studios LTD for $75,000.00, and
debit purchases at Toptal.com totaling $21,117.80."

A. Purchase of the Defendant Property

37. Onor about June 29, 2020, Cisternino wired $200,000 of the

PPP fraud proceeds in the Radius Bank account ending in 7809 to Premiere

 

1! Toptal.com is a website to hire freelance talent for projects. There were an
additional $16,579.25 in debit purchases attempted at Toptal.com, but the
account was over drafted and the debits were rejected.

16
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 17 of 22 PagelD 17

Title Insurance Co., LLC notating a deposit for the Defendant Property in the
description detail of the wire transfer.

38. Onor about July 6, 2020, Cisternino wired $3,104,000 of the
PPP fraud proceeds in the Radius Bank account ending in 7809 to Premiere
Title Insurance Co., LLC notating “Balance of Purchase Price for 3018
KINGFISHER PT CHULUOTA FL 32766 for DON CISTERNINO, CEO
MAGNIFICO INC.”

39. Public records indicate that on or about July 7, 2020, Cisternino
and Quasky purchased the Defendant Property for $3,499,000, and no
mortgage was filed against the property.’ The Defendant Property sits on
twelve plus acres, and is approximately 12,579 square feet with seven
bedrooms, 11 bathrooms, a four car garage, theater room, “resort style” pool
and spa area, tennis courts, and a 5 stall horse barn. Below are pictures of the

Defendant Property:

 

12 Excluding fraud proceeds, the only other deposits into the account over
$100 during the relevant time frame were from interest payments and debit
card reward payments.

3 At this time, law enforcement is not sure where the remaining $195,000
came from for the full payment towards the purchase of the Defendant

Property.

17
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 18 of 22 PagelD 18

 

18
Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 19 of 22 PagelD 19

 

19
_ Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 20 of 22 PagelD 20

 

20
_ Case 6:20-cv-02306-PGB-EJK Document1 Filed 12/17/20 Page 21 of 22 PagelD 21

CONCLUSION
40. Asrequired by Supplemental Rule G(2)(f), the facts set forth

herein support a reasonable belief that the government will be able to meet its

burden of proof at trial. Specifically, probable cause exists to believe that the

Defendant Property was purchased with proceeds of a wire fraud scheme that

operated in violation of 18 U.S.C. § 1343, and property involved in money

laundering offenses, and is therefore subject to forfeiture pursuant to 18 U.S.C.

§§ 981(a)(1)(A) and (a)(1)(C).

Dated: December |], 2020

Respectfully Submitted,

MARIA CHAPA LOPEZ
United States Attorney

21

NICOLE M. ANDREJKO /
Assistant United States Attorney
Florida Bar Number 0820601
400 W. Washington Street,
Suite 3100

Orlando, Florida 32801

(407) 648-7500 — telephone

(407) 648-7643 — facsimile
Email:
nicole.andrejko@usdoj.gov
Case 6:20-cv-02306-PGB-EJK Document 1 Filed 12/17/20 Page 22 of 22 PagelD 22

_ VERIFICATION

I, Jacob Stafford, hereby verify and declare under penalty of perjury,
that Iam a Special Agent with the Internal Revenue Service, and pursuant
to 28 U.S.C. § 1746: (1) I have read the foregoing Verified Complaint for
Forfeiture in Rem and know the contents thereof; and (2) that the matters
contained in the Verified Complaint are true to my own knowledge and
belief.

The sources of my knowledge and information and the grounds of
my belief are the official files and records of the Internal Revenue Service,
as well as my investigation of this case together with other law
enforcement agents. I hereby verify and declare under penalty of perjury
that the foregoing is true and correct.

Fu
Executed this _/ +” day of December, 2020.

Ll bb —

JAGOB STAFFORD
Special Agent
Internal Revenue Service

22
Case 6:20-cv-02306-PGB-EJK Document 1-1 Filed 12/17/20 Page 1 of 1 PagelD 23
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the bling: and service of pleadings or other papers as required by law, except as

JS 44 (Rev. 11/15)

provided by local rules of court. This form, approved by the Judicial Conference of the

nited States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS

United States of America

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS

NOTE:

Attorneys (/f Known)

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

eptember 1974, is required for the use of the Clerk of Court for the

Real property located at 3018 Kingfisher Point, Chuluota, FL 32766

Seminole

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

1 US. Government 1 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O lt OF 1 Incorporated or Principal Place go4 O04
of Business In This State
OG 2. U.S. Government 4. Diversity Citizen of Another State a2 © 2 Incorporated and Principal Place go 5 o5
Defendant (Indicate Citizenship of Parties in [tem HI) of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only)
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
O 110 Insurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure © 422 Appeal 28 USC 158 1 375 False Claims Act
© 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal O 376 Qui Tam (31 USC
130 Miller Act © 315 Airplane Product Product Liability Ff 690 Other 28 USC 157 3729%a))
140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS OF 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights O 430 Banks and Banking
151 Medicare Act ©) 330 Federal Employers’ Product Liability (© 830 Patent 450 Commerce
© 152 Recovery of Defaulted Liability (1 368 Asbestos Personal O 840 Trademark © 460 Deportation
Student Loans 340 Marine Injury Product © 470 Racketeer Influenced and
(Excludes Veterans) (1 345 Marine Product Liability LABOR SOCIAL SECURITY. Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY [0 710 Fair Labor Standards O 861 HIA (1395ff) © 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle © 370 Other Fraud Act O 862 Black Lung (923) 0 490 Cable/Sat TV
© 160 Stockholders” Suits 0 355 Motor Vehicle 7 37) Truth in Lending © 720 Labor/Management O 863 DIWC/DIWW (405(g)) | O 850 Securities/Commodities/
© 190 Other Contract Product Liability O 380 Other Personal Relations O 864 SSID Title XVI Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage 0 740 Railway Labor Act 7 865 RSI (403(g)) O 890 Other Statutory Actions
© 196 Franchise Injury 7 385 Property Damage © 751 Family and Medical O 891 Agricultural Acts
362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Malpractice © 790 Other Labor Litigation _ 1 895 Freedom of Information
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 791 Employee Retirement FEDERAL TAX SUITS Act
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: Income Security Act CO 870 Taxes (U.S, Plaintiff 1 896 Arbitration
© 220 Foreclosure © 441 Voting © 463 Alien Detainee or Defendant) O 899 Administrative Procedure
230 Rent Lease & Ejectment O 442 Employment 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General O 950 Constitutionality of

© 290 All Other Real Property

 

6 445 Amer. w/Disabilities -
Employment

GC 446 Amer, w/Disabilities -
Other

© 448 Education

 

 

1 535 Death Penalty

IMMIGRATION

 

Other:
© 540 Mandamus & Other
© 550 Civil Rights
O 555 Prison Condition
O) $60 Civil Detainee -
Conditions of

 

Confinement

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

State Statutes

 

V. ORIGIN (Place an “X" in One Box Only)

1

Original
Proceeding

O2 Removed from
State Court

Litigation

O 6 Multidistrict

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

Cite the U.S. Civil $ der which
18 USS. §8 98 ilajIA) and 9843)

O 3  Remanded from 4 Reinstated or © 5 Transferred from
Appellate Court Reopened Another District
(specify)
df ye id not cite jurisdictional statutes unless diversity):

 

 

Brief description of cause: , < : : Wi odd 4
property purchased with proceeds of violations of 18 U.S.C. § 1343 and involved in violations of 18 U.S.C. § 1957

O CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

IF ANY

(See instructions):

JUDGE

DEMAND §

CHECK YES only if demanded in complaint:

JURY DEMAND:

DOCKET NUMBER

 

Yes PKNo

 

DATE

FOR OFFICE USE ONLY

RECEIPT #

(aila0

AMOUNT

‘cd E OF ATTORN BUA =
T e U

APPLYING IFP

JUDGE

MAG. JUDGE
